Opinion filed December 16, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00312-CR
                                         __________

                    RODOLFO HUMBERTO ROCHA, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 19th District Court

                                   McLennan County, Texas

                             Trial Court Cause No. 2009-1584-C1


                            MEMORANDUM                  OPINION
       The trial court convicted Rodolfo Humberto Rocha, upon his plea of guilty, of aggravated
assault. Pursuant to the plea bargain agreement, the trial court assessed his punishment at
confinement for ten years. We dismiss.
       The clerk’s record reflects that the trial court imposed the sentence in open court on
February 22, 2010. Appellant’s notice of appeal was filed on September 10, 2010, 200 days after
the date the sentence was imposed. The notice of appeal is not timely pursuant to TEX. R.
APP. P. 26.2.   Moreover, we note the trial court’s certificate of right to appeal states that
appellant has waived his right to appeal and that he has no right to appeal.
       On November 16, 2010, the clerk of this court wrote the parties advising them that the
notice of appeal appeared to be out of time and directing appellant to respond on or before
December 6, 2010, showing grounds for continuing the appeal. There has been no response to
our November 16 letter.
       Absent a timely notice of appeal or the granting of a timely motion for extension of time,
this court does not have jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208, 209-
10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d
96, 97 (Tex. Crim. App. 1988).     Appellant has not filed a timely notice of appeal or a timely
motion for extension of time pursuant to TEX. R. APP. P. 26.3.
       Therefore, the appeal is dismissed for want of jurisdiction.




                                                     PER CURIAM


December 16, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2